Cooley, O. J.
This is a case in equity. It was put at issue, by replication to defendant’s answer, August 2, 1883. On August 13, 1883, an order was entered for taking the testimony in the case in sixty days under the rules. This time expired October 12th. The testimony was not taken, and on November 13, 1883, the solicitors for the parties respectively entered into the following stipulation:
“It is hereby stipulated that the time for taking testimony in the above-entitled cause be extended sixty days, and the testimony be taken according to the regular chancery practice.”
The complainant then went on and took his testimony, and on December 29, 1883, entered an order closing proofs. He then noticed the case for hearing. Defendants moved to strike the case from the docket on the ground that it was not yet ripe for hearing, but the court denied the motion, heard the case, and ordered decree entered for complainant.
In granting this decree the court construed the stipulation of November 13th as one which merely enlarged the time for taking proofs under the rules. On that construction the parties would have under it sixty days from October 12th. But *137we do not think the construction the correct one. The parties extend the time sixty days; and by this we think they must be understood as speaking from that day and giving sixty days for taking testimony thereafter. Had they made use of the word enlarged instead of extended it might have conveyed to the mind a different meaning.
The decree, we think, was prematurely entered and must be set aside, and the cause remanded for further proceedings.
The other Justices concurred.